ELECTION/RESTRICTIONS
Species
This application contains claims directed to the following patentably distinct species:
Species 1: multi-component gearwheel having an insert as embodied in Fig. 1
Species 2: multi-component gearwheel having an insert as embodied in Fig. 2
Species 3: multi-component gearwheel having an insert as embodied in Fig. 3
Species 4: multi-component gearwheel having an insert as embodied in Fig. 4 
Species 5: multi-component gearwheel having an insert as embodied in Fig. 5 
Species 6: multi-component gearwheel having an insert as embodied in Fig. 6
Species 7: multi-component gearwheel having an insert as embodied in Fig. 7
Species 8: multi-component gearwheel having an insert as embodied in Fig. 8
The species are independent or distinct because the species have a materially different design and are mutually exclusive (i.e. each species lacks structure present in another and vice versa). In particular, Species 1, as embodied in Fig. 1, has a protrusion with a first axial surface (241) that tapers to a point and a second axial surface (22) that is straight with an angle (α) of a surface of the first axial surface is a different angle as the angle (β) of the second axial surface, where the width of the axial width between two radial end surfaces (c) is greater than the distance of the transition portion (b), and not having a second radially spaced protrusion; Species 2, as embodied in Fig. 2, has a protrusion with a first axial surface (241) having a flat radial end surface (34) and a second axial surface (22) with an angle (α) of a surface of the first axial surface is a different angle as the angle (β) of the second axial surface, where the width of the axial width between two radial end surfaces (c) is the same as the distance of the transition portion (b), and not having a second radially spaced protrusion; Species 3, as embodied in Fig. 3, has a protrusion (241) with a first axial surface having a flat radial end surface (34) and a second axial surface (22) that is curved, where the width of the axial width between two radial end surfaces (c) is the Species 4, as embodied in Fig. 4, as a protrusion (241) with a first axial surface that tapers to a point and a second axial surface (22) that is straight with an angle (α) of a surface of the first axial surface is the same angle as the angle (β) of the second axial surface, where the width of the axial width between two radial end surfaces (c) is greater than the distance of the transition portion (b), and not having a second radially spaced protrusion; Species 5, as embodied in Fig. 5, has a protrusion with a first axial surface (241) having a flat radial end surface (34) and a second axial surface (22) with an angle (α) of a surface of the first axial surface is a different angle as the angle (β) of the second axial surface, and where the width of the axial width between two radial end surfaces (c) is greater than the distance of the transition portion (b), and not having a second radially spaced protrusion; Species 6, as embodied in Fig. 6, has a protrusion with a first axial surface (241) that tapers to a point and a second axial surface (22) that is straight with an angle (α) of a surface of the first axial surface is a different angle as the angle (β) of the second axial surface, where the width of the axial width between two radial end surfaces (c) is greater than the distance of the transition portion (b), and further having a second radially spaced protrusion (241), where the first and protrusions have an inner radial surface that have a different angle relative to the axis of rotation; Species 7, as embodied in Fig. 7, has a protrusion with a first axial surface (241) that tapers to a point and a second axial surface (22) that is straight with an angle (α) of a surface of the first axial surface is a different angle as the angle (β) of the second axial surface, where the width of the axial width between two radial end surfaces (c) is greater than the distance of the transition portion (b), and further having a second radially spaced protrusion (241), where the first and protrusions have an inner radial surface (261, 262) that have the same angle relative to the axis of rotation; and Species 8, as embodied in Fig. 8, has a protrusion with a first axial surface (241) that tapers to a point and a second axial surface (22) that is straight with an angle (α) of a surface of the first axial surface is a different angle as the angle (β) of the second axial surface, where the width of the axial width between two radial 
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply: the species require a different field of search (e.g. searching different classes/subclasses or electronic resources or employing different search strategies or search queries).
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.

Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY ROBERT WEBER whose telephone number is (571)272-3307.  The examiner can normally be reached on 7:30 - 5:30 M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, WILLIAM J KELLEHER can be reached on (571) 272-7753.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/G.R.W./Examiner, Art Unit 3658                                                                                                                                                                                                        
/Jake Cook/Primary Examiner, Art Unit 3658